Citation Nr: 1643055	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a cholecystectomy with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The veteran served on active duty from September 1986 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in July 2015, when it was remanded for further development.


FINDINGS OF FACT

1.  The presence of a chronic, identifiable left ankle disability has not been established.

2.  The Veteran's residuals of a cholecystectomy with GERD, manifested primarily by complaints of pain in the right upper quadrant and right shoulder, heartburn, and nighttime regurgitation if she forgets to take her medication, is productive of less than considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The claimed left ankle disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for the residuals of a cholecystectomy with gastroesophageal reflux disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 7318, 7346 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appeal for an increased rating for service-connected GERD arises from the Veteran's disagreement with the 10 percent rating which the RO assigned in June 2007 after service connection was established.  That rating became effective December 1, 2006.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream issues, such as the rating assigned, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001).  

VA's duty to notify the Veteran as to the information and evidence necessary to substantiate claim of service connection for a left ankle disability was satisfied by a letter in June 2007.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence which could substantiate either claim.  Furthermore, VA has obtained an adequate examination for these claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Left Ankle Disability

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In October 2007, the Veteran had a hearing at the RO with a Decision Review Officer.  The Veteran testified that she had injured her left ankle in service during long-distance running, that she had received treatment for that disorder in service, and that she had had chronic left ankle pain since that time.  Therefore, she maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report what she experienced during and since her separation from service.  For example, she is competent to report that she first experienced left ankle pain in service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between current left ankle problems and any incident during service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable left ankle disability uncorroborated by the evidence in the service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  

The report of the Veteran's December 1985 service entrance examination shows that at the time she went on active duty, there were no complaints or clinical findings of any left ankle disability.  On examination, her feet and lower extremities were found to be normal.

In June 2003, the Veteran was treated for bilateral ankle pain after running during class.  She noted that she had a history of such problems.  The assessment was bilateral ankle pain due to overuse.  The health care provider also questioned the possibility of shin splints.  However, there was no diagnosis of a chronic, underlying left ankle disability.  

During a May 2006 service retirement examination, the Veteran reported that her left ankle had caused her trouble while running and that it used to go numb while running.  She stated that she could not make her foot move in any direction.  On examination, there were no findings of a chronic, identifiable left ankle disability.  

Since September 2007, the Veteran has continued to complain of left ankle pain.  X-rays at a military medical facility found no fracture or dislocation of the ankle.  The ankle mortise was well maintained, but showed a calcaneal enthesophyte.  During treatment that month at AMURVEL Physical Therapy Services, X-rays showed the presence of a heel spur through the left ankle.  The Veteran demonstrated excessive laxity on inversion in both ankles, greater on the right than the left.

In September 2007, a former fellow service member, S. C., reported that he was aware of the Veteran's left ankle pain in service.  

In October 2015, VA examined the Veteran's joints and feet to determine the nature and etiology of any left ankle disorder found to be present.  The Veteran continued to complain of left ankle pain.  X-rays confirmed the presence of a left heel spur and the physical examination confirmed the presence of plantar fasciitis.  The examiner stated that the Veteran had a left foot problem, not a left ankle problem.  There was no diagnosis of a left ankle disability.  The examiner diagnosed classic symptoms of heel spur/plantar fasciitis to include heel pain and opined that it was at least as likely as not that the left foot disability had its onset in service.  

Although the RO granted service connection for a left foot disability, the claim of entitlement to service connection for a left ankle disability remained denied.  The Veteran continues to complain of left ankle pain.  However, the preponderance of the foregoing evidence is negative for an underlying diagnosis or cause of that pain.  Pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Left foot plantar fasciitis has already been service-connected, and that foot disability is rated with consideration of the left heel spur.  The Board finds that the most probative evidence of record is against a finding that there is any separate disability of the left ankle.

Absent a chronic, identifiable left ankle disability in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  The Board finds that the preponderance of the evidence is against the claim for service connection for a left ankle disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Cholecystectomy with GERD

The Veteran also seeks an increased rating for service-connected residuals of a cholecystectomy with GERD.  During the October 2007 hearing, she contended that disability was manifested primarily by pain in the right rib cage, complaints of right shoulder pain when she ate, and diarrhea at least five times a day.  She stated that those symptoms caused considerable impairment of health and that an initial rating in excess of 10 percent was warranted.  However, the Board finds that that the preponderance of the evidence is against that claim.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

The Veteran's residuals of a cholecystectomy are rated under Diagnostic Code 7318.  A 10 percent rating is warranted for mild symptoms.  A 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318 (2015).  

GERD is rated by analogy to a hiatal hernia under Diagnostic Code 7346.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2015).  

However, ratings under Diagnostic Code 7318 and Diagnostic Code 7346 cannot be combined.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114 (2015).  In this case, the evidence shows that the Veteran's service-connected gastrointestinal disorder is manifested primarily by GERD.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The evidence includes VA outpatient records showing the Veteran's treatment at the Clinic for Digestive Diseases from February 2007 to January 2008, the transcript of the October 2007 hearing, records showing VA treatment from April 2009 through November 2013, and reports of VA examinations in September 2013 and October 2015.  Those records show that the primary symptoms are complaints of pain in her right upper quadrant and right shoulder, heartburn, and nighttime regurgitation if she forgets to take her medication.  However, the treatment records such as those from the Clinic for Digestive Diseases are negative for any clinical abdominal abnormalities.  A colonoscopy in late 2007 showed a small colon polyp, but there were no findings of a relationship to the Veteran's cholecystectomy or GERD.  An abdominal ultrasound, small bowel follow thru, and abdominal series were negative, and there were no findings linking the Veteran's complaints of diarrhea to the service-connected cholecystectomy or GERD.  The treatment records show that she is, generally, doing well on medication.  There is no evidence of damage to the esophagus, and she denies dysphagia, emesis, and hematemesis.  In addition, the most recent upper gastrointestinal series in April 2010 was normal, and there is no evidence of anemia.  

During a September 2013 VA examination, it was noted that the Veteran weighed 182 pounds on a 5 foot 5 inch frame.  That was reportedly down from a baseline weight of 199 pounds.  However, the evidence does not show that the weight loss was due to cholecystectomy or GERD.  Rather, she reported that she had a reduced appetite associated with recent episodes of being somewhat depressed.  In addition, the VA examination reports show that the Veteran denied missing any work due to the residuals of the cholecystectomy or GERD.  It must be emphasized that the percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  That she has not missed work due to GERD suggests less than considerable impairment, and none of the examiners or health care providers have stated otherwise.  Because the assignment of a 30 percent rating requires considerable impairment of health, the Board finds that a higher rating is not warranted.  In addition, the Board finds that the symptoms due to cholecystectomy are not severe.  Therefore, a higher rating is not warranted under the criteria for rating that disability.  In addition, the Board finds that the overall level of disability does not warrant elevation to the next higher level as the evidence does not show symptoms overall that are consistent with a higher level of disability.

On balance, the Board finds that preponderance of the evidence meets or more nearly approximates the criteria for the initial 10 percent rating for GERD.  Accordingly, the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a cholecystectomy with GERD.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

The Veteran's service-connected residuals of a cholecystectomy with GERD are manifested primarily by heartburn and nighttime regurgitation if she forgets to take medication.  38 C.F.R. § 4.114, Diagnostic Codes 7318-7346 (2015).  Those findings are contemplated by the regular schedular criteria.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the residuals of a cholecystectomy with GERD.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

The Board finds that the evidence does not suggest that any of the related factors are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her service-connected residuals of a cholecystectomy with GERD have caused her to miss work or have resulted in any hospitalizations.  Therefore, the Board finds that the Veteran's service-connected residuals of a cholecystectomy with GERD do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2015).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.




ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a cholecystectomy with GERD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


